Exhibit 10.50

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of March   , 2007, between IWT Tesoro Corp. a corporation organized and
existing under the laws of Nevada, having an address of  3500 SW 42nd Avenue,
Palm City, FL. 34990  (the “Company”), and Mercatus & Partners, Limited (the
“Purchaser”).

WHEREAS, PURCHASER desires to purchase Shares of the Company; and

WHEREAS, Company desires for Purchaser to purchase Shares of the Company.

NOW, THEREFORE, subject to the terms and conditions set forth in this Agreement,
for good, valuable and binding consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, now agree as follows:

ARTICLE I

INTRODUCTION AND DEFINITIONS

This Agreement is entered into by the parties for purchase of equity shares of
the Company by the Purchaser for placement into a European bank SICAV fund. This
is a delayed purchase transaction not an immediate funding.  The Company
recognizes and agrees that the Purchaser shall have up to forty-five  (45) days,
as set forth in this Agreement to tender the Purchase Price to the company
through the intermediary Custodial Bank and Purchaser’s authorized agent, once
the valuation and purchase of the shares is made in accordance with the terms of
this Agreement.  The Company shall have the right to contact the Custodial Bank
administrator for Purchaser account verification and for confirmation of the
share status, location and control at each step of the process. Purchaser shall
have up to forty-five (45) days from the date of delivery of the Shares to the
Custodial Bank to pay the Purchase Price. The particular expected time line and
transaction sequence is set forth in Schedule 1 to the Agreement


CERTAIN DEFINITIONS.  AS USED IN THIS AGREEMENT, AND UNLESS THE CONTEXT REQUIRES
A DIFFERENT MEANING, THE FOLLOWING TERMS HAVE THE MEANINGS INDICATED:

“Affiliate” means, with respect to any Person, any Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or by contract or otherwise.

“Agreement” shall have the meaning set forth in the introductory paragraph of
this Agreement.

“Attorney-in-fact” means the agent of the account holder or Designee, Dwight
Parscale, Esquire. The attorney-in-fact, Dwight Parscale, has full oversight
authority of the Purchaser and the receiving bank to verify share deposit,
valuation process and share transaction status.

“Business Day” means any day except Saturday, Sunday, any day which shall be a
legal holiday or a day on which banking institutions in the State of New York
are authorized or required by law or other government actions to close.

“Change of Control” means the acquisition, directly or indirectly, by any Person
of ownership of, or the power to direct the exercise of voting power with
respect to, a majority of the issued and outstanding voting shares of the
Company.

“Closing” or “Closing Date” shall be the date this Agreement is executed by both
parties and the shares have been deposited into the account at Maximum Financial
Investment Group.

“Company” shall mean (Company) as set forth in the introductory paragraph.

“Control Person” shall have the meaning set forth in Section 4.8(a)(i).


--------------------------------------------------------------------------------


“Custodial Bank” means the institution that will receive and retain the Shares
of the Company on behalf of the parties, until payment is received and the
purchase is complete in accordance with Schedule 1.  In this case, the Custodial
Bank is Maximum Financial Investment Group, New York City, New York. The account
holder is Mercatus or its Designee, the intermediary fund receiving bank.

“Default” means any event or condition which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

“Disclosure Documents” means the Company’s reports filed under the Exchange Act
with the SEC.

“Downside Protection Warrant” shall have the meaning set forth in Section 3.1
(e).

“Downside Protection Warrant Term shall have the meaning set forth in Section
3.1 (e).

“Event of Default” shall have the meaning set forth in Section 3.1(o).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Execution Date” means the date of this Agreement first written above.

“Indemnified Party” shall have the meaning set forth in Section 4.8(b).

“Indemnifying Party” shall have the meaning set forth in Section 4.8(b).

“Losses” shall have the meaning set forth in Section 4.8(a)(i).

“Material Adverse Effect” shall have the meaning set forth in Section 3.1(a).

“NASD” means the National Association of Securities Dealers, Inc.

“NASDAQ” shall mean the Nasdaq Stock Market, Inc. ®

“OTCBB” shall mean the NASD over-the counter Bulletin Board®.

“Per Share Market Value” of the Common Stock means on any particular date the
last sale price of shares of Common Stock on such date or, if no such sale takes
place on such date, the last sale price on the most recent prior date, in each
case as officially reported on the principal national securities exchange on
which the Common Stock is then listed or admitted to trading.

“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.

 “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Placement Agent” shall have the meaning set forth in Section 3.1(p).

“Purchase Price” shall have the meaning set forth in Article II.

“Purchaser” shall have the meaning set forth in the introductory paragraph.

“Reporting Issuer” means a company that is subject to the reporting requirements
of Section 13 or 15(d) of the Exchange Act.

“Required Approvals” shall have the meaning set forth in Section 3.1(g).

“Securities” means the Common Stock and stock of any other class into which such
shares may hereafter have been reclassified or changed.

2


--------------------------------------------------------------------------------


“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” shall have the meaning set forth in Article II..

“Subsidiaries” shall have the meaning set forth in Section 3.1(a).

“Trading Day” means (a) a day on which the Common Stock is quoted on NASDAQ, the
OTCBB or the principal stock exchange on which the Common Stock has been listed,
or (b) if the Common Stock is not quoted on NASDAQ, the OTCBB or any stock
exchange.

“Transaction Documents” means this Agreement and all exhibits and schedules
hereto, the Registration Rights Agreement and all other documents, instruments
and writings required pursuant to this Agreement.

“U.S.” means the United States of America.

“Warrant” means the warrant to purchase the common stock of the Company, or a
certain percentage of common stock of the Company being issued to the Purchaser,
and all extensions and renewals thereof and replacements therefor, as set forth
in further detail in the Warrant Agreement attached hereto as Exhibit A.


ARTICLE II

The Purchaser hereby agrees to purchase the shares of the Common Stock of the
Company (the “Shares”).  The Purchase Price to be paid by the Purchaser shall be
fifty-five cents ($0.55) per share or as adjusted for any splits or changes,
which represents a discount of 60% of the average market price on closing. 
Subject to such adjustments, the total Purchase Price for One Million Eight
Hundred Eighteen Thousand One Hundred Eighty-Two (1,818,182) Shares for an
aggregate of Two Million Dollars ($2,000,000).  The Purchase Price shall be
subject to adjustment as provided hereinafter in Section 3.1 (e) 5.14.  In
addition, the Purchaser shall have the right to purchase Warrants pursuant to
the terms of the Warrant Agreement attached hereto as Exhibit A.

This Agreement is subject to the conditions and timing set forth herein.

ARTICLE III


REPRESENTATIONS AND WARRANTIES


3.1           REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE COMPANY.  THE
COMPANY HEREBY MAKES THE FOLLOWING REPRESENTATIONS AND WARRANTIES TO THE
PURCHASER, ALL OF WHICH SHALL SURVIVE THE CLOSING.

(a)               Organization and Qualification.  The Company is a publicly
traded corporation, duly incorporated, validly existing and in good standing
under the laws of the State of Nevada, with the requisite corporate power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.  The Company has no subsidiaries other than as set forth
on Schedule 3.1(a) attached hereto (collectively, the “Subsidiaries”).  Each of
the Subsidiaries is a corporation, duly incorporated, validly existing and in
good standing under the laws of the jurisdiction of its incorporation, with the
full corporate power and authority to own and use its properties and assets and
to carry on its business as currently conducted.  Each of the Company and the
Subsidiaries is duly qualified to do business and is in good standing as a
foreign corporation in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
would not, individually or in the aggregate, have a material adverse effect on
the results of operations, assets, prospects, or financial condition of the
Company and the Subsidiaries, taken as a whole (a “Material Adverse Effect”).

3


--------------------------------------------------------------------------------


(b)               Authorization, Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated hereby and by each other Transaction Document and otherwise to
carry out its obligations hereunder and thereunder.  The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby has
been duly authorized by all necessary action on the part of the Company. This
Agreement and each of the other Transaction Documents has been or will be duly
executed by the Company and when delivered in accordance with the terms hereof
or thereafter will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

(c)               Capitalization.  The authorized, issued and outstanding
capital stock of the Company is set forth on Schedule 3.1(d).  No shares of
Common Stock are entitled to preemptive or similar rights, nor is any holder of
the Common Stock entitled to preemptive or similar rights arising out of any
agreement or understanding with the Company by virtue of this Agreement.  Except
as disclosed in Schedule 3.1(d), there are no outstanding options, warrants,
scripts, rights to subscribe to, registration rights, calls or commitments of
any character whatsoever relating to securities, rights or obligations
convertible into or exchangeable for, or giving any person any right to
subscribe for or acquire, any shares of Common Stock, or contracts, commitments,
understandings, or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock, or securities or rights
convertible or exchangeable into shares of Common Stock.  Neither the Company
nor any Subsidiary is in violation of any of the provisions of its Certificate
of Incorporation, bylaws or other charter documents.

(d)               Issuance of Securities.  The Shares have been duly and validly
authorized for issuance, offer and sale pursuant to this Agreement and, when
issued and delivered as provided hereunder against payment in accordance with
the terms hereof, shall be valid and binding obligations of the Company
enforceable in accordance with their respective terms.

(e)               Downside Protection Warrant. Commencing upon the first
anniversary of the tender of this Agreement and terminating at 5:00 PM on the
thirtieth (30th) day thereafter (the “Downside Protection Warrant Term”), in the
event that the market price, after 60% discount adjustment, of the free trading
securities of the Company falls below the Purchase Price of fifty-five cents
($0.55) per share (as adjusted for splits, reverse splits or recapitalizations,
if needed) Purchaser shall have the right to exercise this Downside Protection
Warrant. This Downside Protection Provision may be exercised by the Purchaser at
Purchaser’s sole discretion during the thirty (30) days immediately following
the first anniversary of the execution of this Agreement. The reduced market
price for the shares shall be deemed the “Adjusted Purchase Price”.  The
Downside Protection Warrant shall be available to Purchaser as a cashless
warrant and is deemed part of this Agreement and entered into upon execution of
this Agreement (the “Downside Protection Warrant”).  The Downside Protection
Warrant provides that the Purchaser shall be issued during the Downside
Protection Warrant Term, additional shares in the Company in an amount that
equals up to fifty (50%) percent of the number of shares issued (the maximum
number of Shares being up to 909,091) to Purchaser pursuant to this Agreement.
The actual number of additional shares to be issued to the Purchaser shall be
determined by calculating the number of shares that would be issued to the
Purchaser for the Purchase Price if the Purchaser were paying the Adjusted Price
per share in lieu of fifty-five cents ($0.55) per share, i.e. Stock is Adjusted
Price to $0.45 per share at time of exercise of the Downside Protection Warrant
right, then Purchase  has right to demand an additional four hundred and four
thousand forty  (404,040) shares.

(f)                No Conflicts.  The execution, delivery and performance of
this Agreement and the other Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
do not and will not (i) conflict with or violate any provision of its
Certificate of Incorporation or bylaws (each as amended through the date hereof)
or (ii) be subject to obtaining any consents except those referred to in Section
3.1(f), conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument

4


--------------------------------------------------------------------------------


to which the Company is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company or its Subsidiaries is
subject (including, but not limited to, those of other countries and the federal
and state securities laws and regulations), or by which any property or asset of
the Company or its Subsidiaries is bound or affected, except in the case of
clause (ii), such conflicts, defaults, terminations, amendments, accelerations,
cancellations and violations as would not, individually or in the aggregate,
have a Material Adverse Effect.  The business of the Company and its
Subsidiaries is not being conducted in violation of any law, ordinance or
regulation of any governmental authority.

(g)               Consents and Approvals.  Except as specifically set forth in
Schedule 3.1(g), neither the Company nor any Subsidiary is required to obtain
any consent, waiver, authorization or order of, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of this Agreement and each of the other
Transaction Documents (together with the consents, waivers, authorizations,
orders, notices and filings referred to herein or in Schedule 3.1(g), the
“Required Approvals”).

(h)               Litigation; Proceedings.  Except as specifically disclosed in
Schedule 3.1(h), there is no action, suit, notice of violation, proceeding or
investigation pending or, to the best knowledge of the Company, threatened
against or affecting the Company or any of its Subsidiaries or any of their
respective properties before or by any court, governmental or administrative
agency or regulatory authority (federal, state, county, local or foreign) which
(i) relates to or challenges the legality, validity or enforceability of any of
the Transaction Documents or the Shares, (ii) could, individually or in the
aggregate, have a Material Adverse Effect or (iii) could, individually or in the
aggregate, materially impair the ability of the Company to perform fully on a
timely basis its obligations under the Transaction Documents.

(i)                No Default or Violation.  Except as set forth in Schedule
3.1(i) hereto, neither the Company nor any Subsidiary (i) is in default under or
in violation of any indenture, loan or credit agreement or any other agreement
or instrument to which it is a party or by which it or any of its properties is
bound, except such conflicts or defaults as do not have a Material Adverse
Effect, (ii) is in violation of any order of any court, arbitrator or
governmental body, except for such violations as do not have a Material Adverse
Effect, or (iii) is in violation of any statute, rule or regulation of any
governmental authority which could (individually or in the aggregate) adversely
affect the legality, validity or enforceability of this Agreement, have a
Material Adverse Effect or adversely impair the Company’s ability or obligation
to perform fully on a timely basis its obligations under this Agreement.

(j)                Disclosure Documents.  The Disclosure Documents are accurate
in all material respects and do not contain any untrue statement of material
fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. Violation of this clause is and will be considered grounds
for default and could result in the termination of this Agreement. The Company
is not relying on this funding to continue its operations or business and
Purchaser will not be held responsible for any loss of opportunity or profits of
the Company if the funding does not occur for any reason.

(k)               Non-Registered Offering.  Neither the Company nor any Person
acting on its behalf has taken or will take any action (including, without
limitation, any offering of any securities of the Company under circumstances
which would require the integration of such offering with the offering of the
Securities under the Securities Act) which might subject the offering, issuance
or sale of the Securities to the registration requirements of Section 5 of the
Securities Act.

(l)                Registration Rights.  The Company agrees: (1) to instruct and
require its transfer agent to remove the restrictive legend upon the request of
Purchaser following the expiration of the applicable holding period or
registration; and (2)there will be no trading by the Company or insiders or
restricted persons within thirty (30) days of the purchase of the Shares or ten
(10) days before the expiration of the holding period ; and (3) Company agrees
to provide the Opinion of Counsel letter for the removal of the legend upon
demand of Purchaser therefore.

5


--------------------------------------------------------------------------------


(m)              Regulation S.  Neither the Company nor any affiliate or any
person acting on the Company’s behalf, has made or is aware of any “directed
selling efforts” in the United States, which is defined in Regulation S to be
any activity undertaken for the purpose of, or that could reasonably be expected
to have the effect of, conditioning the market in the United States for any of
the Shares being purchased hereby.

(n)     Due Diligence.   The Company agrees to cooperate with the Purchaser and
provide access to the Company’s books and records so that the Purchase is able
to conduct a due diligence review of the Company and its business.  The
Purchaser shall have up to thirty (30) days following execution of this
Agreement to conduct such due diligence review.

(o)               Material Misrepresentations.  The Company agrees that all
materials and information it discloses or otherwise provides to the Purchaser
relating to this Agreement and the transactions contemplated pursuant to this
Agreement are accurate in all material respects and do not contain any untrue
statement of material fact or omit to state any material face necessary in order
to make the statements made therein, in light of the circumstances under which
they were made, not misleading.  Violation of this clause is and will be
considered an event of default permitting the Purchaser to terminate the
Agreement immediately.

(p)               Placement Agent.  The Company accepts and agrees that  the  
placement agent Mercari Capital is not acting on behalf of the Company and
Purchaser does not regard any person other than the Company as its customer in
relation to this Agreement, and that it has not made any recommendation to the
Company, in relation to this Agreement and is not advising the Company with
regard to the suitability or merits of the transaction.  In the event the
Company has any agreement for compensation with any party to raise the funds on
behalf of the Company (“Company Funding Agent Agreement”), the Company will
disclose the terms of that Company Funding Agent Agreement to Purchaser prior to
the execution of this Agreement.  Following the execution of this Agreement, the
Attorney-in-Fact shall be the Company contact for all information relating to
the status of funding, location of Shares, settlement of the payment of the
Purchase Price and any other information requests of the Company. 
Notwithstanding the above, in the event the Purchase Price is not paid as
required herein, the Company may directly contact the Attorney-in-Fact to
provide the Company notice of demand for the return of the Shares.

(q)                               Piggy-back Registration.  From and after the
date that is ninety (90) days after the date of this Agreement and until the
third anniversary of the Closing Date, for so long as any of the Registrable
Securities are outstanding and are not the subject of an effective registration
statement, if the Company contemplates making an offering of Common Stock (or
other equity securities convertible into or exchangeable for Common Stock)
registered for sale under the Securities Act or proposes to file a Registration
Statement covering any of its securities other than (i) a registration on Form
S-8 or S-4, or any successor or similar forms; and (ii) a shelf registration
under Rule 415 for the sole purpose of registering shares to be issued in
connection with the acquisition of assets, the Company will to the extent
permissible by law at each such time give prompt written notice to the Holders’
Representative and the Purchasers of its intention to do so and of the
Purchaser’s rights under this Section 6.  Upon the written request of the
Purchaser made within thirty (30) days after the receipt of any such notice, the
Company will use its best efforts to effect the registration of all Registrable
Securities which the Company has been so requested to register by the Purchaser,
to the extent requisite to permit the disposition (in accordance with the
intended methods of disposition) of the Registrable Securities by the Purchasers
requesting registration, by inclusion of such Registrable Securities in the
Registration Statement which covers the securities which the Company proposes to
register; provided, that if, at any time after giving written notice of its
intention to register any Registrable Securities and prior to the effective date
of the Registration Statement filed in connection with such registration, the
Company shall determine for any reason either not to register or to delay
registration of such Registrable Securities, the Company may, at its election,
give written notice of such determination to the Holders’ Representative and the
Purchasers requesting registration and, thereupon, (i) in the case of a
determination not to register, the Company shall be relieved of its obligation
to register any Registrable Securities in connection with such registration (but
not from its obligation to pay the expenses of registration in connection
therewith), and (ii) in the case of a determination to delay registering such
Registrable Securities, shall be permitted to delay registering any Registrable
Securities, for the same period as the delay in registering such other
securities

6


--------------------------------------------------------------------------------



THE PURCHASER ACKNOWLEDGES AND AGREES THAT THE COMPANY MAKES NO REPRESENTATION
OR WARRANTY WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY OTHER THAN
THOSE SPECIFICALLY SET FORTH IN THIS SECTION 3.1.


3.2           REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.  THE PURCHASER
HEREBY REPRESENTS AND WARRANTS TO THE COMPANY AS FOLLOWS:

(a)               Organization; Authority.  The Purchaser is a corporation, duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its formation with the requisite power and authority to enter
into and to consummate the transactions contemplated hereby and by the other
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder.  The acquisition of the Shares to be purchased by the Purchaser
hereunder has been duly authorized by all necessary action on the part of the
Purchaser.  This Agreement has been duly executed and delivered by the Purchaser
and constitutes the valid and legally binding obligation of the Purchaser,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to, or affecting generally
the enforcement of, creditors rights and remedies or by other general principles
of equity.

(b)               Investment Intent.  The Purchaser is acquiring the Shares to
be purchased by it hereunder, for its own account for investment purposes only
and not with a view to or for distributing or reselling such Shares, or any part
thereof or interest therein, without prejudice, however, to such Purchaser’s
right, subject to the provisions of this Agreement, at all times to sell or
otherwise dispose of all or any part of such Shares in compliance with
applicable federal and state securities laws.

(c)               Experience of Purchaser.  The Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of an investment in the Shares to be acquired by it
hereunder, and has so evaluated the merits and risks of such investment.

(d)               Ability of Purchaser to Bear Risk of Investment.  The
Purchaser is able to bear the economic risk of an investment in the Securities
to be acquired by it hereunder and, at the present time, is able to afford a
complete loss of such investment.

(e)               Reliance.  The Purchaser understands and acknowledges that (i)
the Shares being offered and sold to it hereunder are being offered and sold
without registration under the Securities Act in a private placement that is
exempt from the registration provisions of the Securities Act under Section 4(2)
of the Securities Act and (ii) the availability of such exemption depends in
part on, and that the Company will rely upon the accuracy and truthfulness of,
the foregoing representations and such Purchaser hereby consents to such
reliance.

(f)                Regulation S and/or Regulation D.  Purchaser understands and
acknowledges that (A) the Shares  have not been registered under the Securities
Act, are being sold in reliance upon an exemption from registration afforded by
Regulation S or Regulation D, whichever may be applicable; and that such Shares
have not been registered with any state securities commission or authority; (B)
pursuant to the requirements of Regulation S or Regulation D, as the case may
be,  the Shares may not be transferred, sold or otherwise exchanged unless in
compliance with the provisions of Regulation S and/or pursuant to registration
under the Securities Act, or pursuant to an available exemption hereunder; and
(C) Purchaser is under no obligation to register the Shares under the Securities
Act or any state securities law, or to take any action to make any exemption
from any such registration provisions available except as agreed in Section 3.1
(d) above.

(g)               Purchaser is not a U.S. person and is not acquiring the Shares
for the account of any U.S. person; (B) no director or executive officer of
Purchaser is a national or citizen of the United States; and (C) it is not
otherwise deemed to be a “U.S. Person” within the meaning of Regulation S.

Purchaser was not formed specifically for the purpose of acquiring the Shares
purchased pursuant to this Agreement.

7


--------------------------------------------------------------------------------


Purchaser is purchasing the Shares for its own account and risk and not for the
account or benefit of a U.S. Person as defined in Regulation S and no other
person has any interest in or participation in the Shares or any right, option,
security interest, pledge or other interest in or to the Shares.  Purchaser
understands, acknowledges and agrees that it must bear the economic risk of its
investment in the Shares for an indefinite period of time and that prior to any
such offer or sale, the Company may require, as a condition to effecting a
transfer of the Shares, an opinion of counsel, acceptable to the Company, as to
the registration or exemption therefrom under the Securities Act and any state
securities acts, if applicable.

Purchaser will, after the expiration of the Restricted Period, as set forth
under Regulation S Rule 903(b)(3)(iii)(A), offer, sell, pledge or otherwise
transfer the Shares only in accordance with Regulation S, or pursuant to an
available exemption under the Securities Act and, in any case, in accordance
with applicable state securities laws or following the effective date of a
Registration of the Shares by the Company.  The transactions contemplated by
this Agreement have neither been pre-arranged with a purchaser who is in the
U.S. or who is a U.S. Person, nor are they part of a plan or scheme to evade the
registration provisions of the United States federal securities laws.

The offer leading to the sale evidenced hereby was made in an “offshore
transaction.”  For purposes of Regulation S, Purchaser understands that an
“offshore transaction” as defined under Regulation S is any offer or sale not
made to a person in the United States and either (A) at the time the buy order
is originated, the purchaser is outside the United States, or the seller or any
person acting on his behalf reasonably believes that the purchaser is outside
the United States; or (B) for purposes of (1) Rule 903 of Regulation S, the
transaction is executed in, or on or through a physical trading floor of an
established foreign exchange that is located outside the United States or (2)
Rule 904 of Regulation S, the transaction is executed in, on or through the
facilities of a designated offshore securities market, and neither the seller
nor any person acting on its behalf knows that the transaction has been
prearranged with a buyer in the U.S.

Neither the Purchaser nor any affiliate or any person acting on the Purchaser’s
behalf, has made or is aware of any “directed selling efforts” in the United
States, which is defined in Regulation S to be any activity undertaken for the
purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for any of the Shares being
purchased hereby.

Purchaser understands that the Company is the seller of the Shares which are the
subject of this Agreement, and that, for purpose of Regulation S, a
“distributor” is any underwriter, dealer or other person who participates,
pursuant to a contractual arrangement, in the distribution of securities offered
or sold in reliance on Regulation S and that an “affiliate” is any partner,
officer, director or any person directly or indirectly controlling, controlled
by or under common control with any person in question.  Purchaser agrees that
Purchaser will not, during the Restricted Period set forth under Rule
903(b)(iii)(A), act as a distributor, either directly or through any affiliate,
nor shall it sell, transfer, hypothecate, participate in any short selling as
defined by the SEC or otherwise convey the Shares other than to a non-U.S.
Person.

Purchaser acknowledges that the Shares will bear a legend in the following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN OFFERED AND SOLD IN AN
“OFFSHORE TRANSACTION” IN RELIANCE UPON REGULATION S AS PROMULGATED BY THE
SECURITIES AND EXCHANGE COMMISSION. ACCORDINGLY, THE SECURITIES REPRESENTED BY
THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AS
AMENDED FROM TIME TO TIME (THE “SECURITIES ACT”) AND MAY NOT BE TRANSFERRED
OTHER THAN IN ACCORDANCE WITH REGULATION S, PURSUANT TO REGISTRATION UNDER THE
SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE
SATISFACTION OF THE COMPANY.

The Company acknowledges and agrees that the Purchaser makes no representations
or warranties with respect to the transactions contemplated hereby other than
those specifically set forth in this Section 3.2.

8


--------------------------------------------------------------------------------



ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES


4.1           MANNER OF SALE.  THE SECURITIES ARE BEING ISSUED PURSUANT TO
SECTION 4(2) OF THE SECURITIES ACT, AND RULE 506 OF REGULATION D AND REGULATION
S THEREUNDER.  THE SHARES ARE BEING ISSUED PURSUANT TO SECTION 4(2) OF THE
SECURITIES ACT AND RULE 506 OF REGULATION D THEREUNDER.

4.2           Non-Shorting  The Purchaser shall not engage in short sales of the
Company’s Common Stock.


4.3           NOTICE OF CERTAIN EVENTS.  THE COMPANY SHALL, ON A CONTINUING
BASIS, (I) ADVISE THE PURCHASER PROMPTLY AFTER OBTAINING KNOWLEDGE OF, AND, IF
REQUESTED BY THE PURCHASER, CONFIRM SUCH ADVICE IN WRITING, OF (A) THE ISSUANCE
BY ANY STATE SECURITIES COMMISSION OF ANY STOP ORDER SUSPENDING THE
QUALIFICATION OR EXEMPTION FROM QUALIFICATION OF THE SHARES, FOR OFFERING OR
SALE IN ANY JURISDICTION, OR THE INITIATION OF ANY PROCEEDING FOR SUCH PURPOSE
BY ANY STATE SECURITIES COMMISSION OR OTHER REGULATORY AUTHORITY, OR (B) ANY
EVENT THAT MAKES ANY STATEMENT OF A MATERIAL FACT MADE BY THE COMPANY IN SECTION
3.1 OR IN THE DISCLOSURE DOCUMENTS UNTRUE OR THAT REQUIRES THE MAKING OF ANY
ADDITIONS TO OR CHANGES IN SECTION 3.1  OR IN THE DISCLOSURE DOCUMENTS IN ORDER
TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY ARE MADE, NOT MISLEADING, (II) USE ITS BEST EFFORTS TO PREVENT THE ISSUANCE
OF ANY STOP ORDER OR ORDER SUSPENDING THE QUALIFICATION OR EXEMPTION FROM
QUALIFICATION OF THE SECURITIES UNDER ANY STATE SECURITIES OR BLUE SKY LAWS, AND
(III) IF AT ANY TIME ANY STATE SECURITIES COMMISSION OR OTHER REGULATORY
AUTHORITY SHALL ISSUE AN ORDER SUSPENDING THE QUALIFICATION OR EXEMPTION FROM
QUALIFICATION OF THE SECURITIES UNDER ANY SUCH LAWS, USE ITS BEST EFFORTS TO
OBTAIN THE WITHDRAWAL OR LIFTING OF SUCH ORDER AT THE EARLIEST POSSIBLE TIME.


4.4           BLUE SKY LAWS.  THE COMPANY SHALL COOPERATE WITH THE PURCHASER IN
CONNECTION WITH THE EXEMPTION FROM REGISTRATION OF THE SECURITIES UNDER THE
SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS AS THE PURCHASER MAY REQUEST;
PROVIDED, HOWEVER, THAT NEITHER THE COMPANY NOR ITS SUBSIDIARIES SHALL BE
REQUIRED IN CONNECTION THEREWITH TO QUALIFY AS A FOREIGN CORPORATION WHERE THEY
ARE NOT NOW SO QUALIFIED.  THE COMPANY AGREES THAT IT WILL EXECUTE ALL NECESSARY
DOCUMENTS AND PAY ALL NECESSARY STATE FILING OR NOTICE FEES TO ENABLE THE
COMPANY TO SELL THE SECURITIES TO THE PURCHASER.


4.5           INTEGRATION.  THE COMPANY SHALL ENSURE THAT NO AFFILIATE SHALL
SELL, OFFER FOR SALE OR SOLICIT OFFERS TO BUY OR OTHERWISE NEGOTIATE IN RESPECT
OF ANY SECURITY (AS DEFINED IN SECTION 2 OF THE SECURITIES ACT) THAT WOULD BE
INTEGRATED WITH THE OFFER OR SALE OF THE SECURITIES IN A MANNER THAT WOULD
REQUIRE THE REGISTRATION UNDER THE SECURITIES ACT OF THE SALE OF THE SECURITIES
TO THE PURCHASER.


4.6           FURNISHING OF RULE 144 MATERIALS.  THE COMPANY SHALL, FOR SO LONG
AS ANY OF THE SECURITIES REMAIN OUTSTANDING AND DURING ANY PERIOD IN WHICH THE
COMPANY IS NOT SUBJECT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT, MAKE
AVAILABLE TO ANY REGISTERED HOLDER OF THE SECURITIES (“HOLDER” OR “HOLDERS”) IN
CONNECTION WITH ANY SALE THEREOF AND ANY PROSPECTIVE PURCHASER OF SUCH
SECURITIES FROM SUCH PERSON, SUCH INFORMATION IN ACCORDANCE WITH RULE 144 OR
REGULATION S AS PROMULGATED UNDER THE SECURITIES ACT AS IS REQUIRED TO SELL THE
SECURITIES UNDER RULE 144 PROMULGATED UNDER THE SECURITIES ACT.


4.7           SOLICITATION MATERIALS.  THE COMPANY SHALL NOT (I) DISTRIBUTE ANY
OFFERING MATERIALS IN CONNECTION WITH THE OFFERING AND SALE OF THE SHARES OTHER
THAN THE DISCLOSURE DOCUMENTS AND ANY AMENDMENTS AND SUPPLEMENTS THERETO
PREPARED IN COMPLIANCE HEREWITH OR (II) SOLICIT ANY OFFER TO BUY OR SELL THE
SHARES OR, IF APPLICABLE, BY MEANS OF ANY FORM OF GENERAL SOLICITATION OR
ADVERTISING.


4.8           LISTING OF COMMON STOCK.  IF THE COMMON STOCK IS OR SHALL BECOME
LISTED ON THE OTCBB OR ON ANOTHER EXCHANGE, THE COMPANY SHALL (A) USE ITS BEST
EFFORTS TO MAINTAIN THE LISTING OF ITS COMMON STOCK ON THE OTCBB OR SUCH OTHER
EXCHANGE ON WHICH THE COMMON STOCK IS THEN LISTED UNTIL TWO (2) YEARS FROM THE
DATE HEREOF, AND (B) SHALL PROVIDE TO THE PURCHASER EVIDENCE OF SUCH LISTING.


4.9           INDEMNIFICATION.


(A)               INDEMNIFICATION

(I)            THE COMPANY SHALL, NOTWITHSTANDING TERMINATION OF THIS AGREEMENT
AND WITHOUT LIMITATION AS TO TIME, INDEMNIFY AND HOLD HARMLESS THE PURCHASER AND
ITS OFFICERS, DIRECTORS,

9


--------------------------------------------------------------------------------


AGENTS, EMPLOYEES AND AFFILIATES, EACH PERSON WHO CONTROLS OR THE PURCHASER
(WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE
EXCHANGE ACT) (EACH SUCH PERSON, A “CONTROL PERSON”) AND THE OFFICERS,
DIRECTORS, AGENTS,  EMPLOYEES AND AFFILIATES OF EACH SUCH CONTROL PERSON, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, FROM AND AGAINST ANY AND ALL LOSSES,
CLAIMS, DAMAGES, LIABILITIES, COSTS (INCLUDING, WITHOUT LIMITATION, COSTS OF
PREPARATION AND ATTORNEYS’ FEES) AND EXPENSES (COLLECTIVELY, “LOSSES”), AS
INCURRED, ARISING OUT OF, OR RELATING TO, A BREACH OR BREACHES OF ANY
REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT BY THE COMPANY UNDER THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.

(II)           THE PURCHASER SHALL, NOTWITHSTANDING TERMINATION OF THIS
AGREEMENT AND WITHOUT LIMITATION AS TO TIME, INDEMNIFY AND HOLD HARMLESS THE
COMPANY, ITS OFFICERS, DIRECTORS, AGENTS EMPLOYEES AND AFFILIATES, EACH CONTROL
PERSON AND THE OFFICERS, DIRECTORS, AGENTS AND EMPLOYEES AND AFFILIATES OF EACH
CONTROL PERSON, TO THE FULLEST EXTENT PERMITTED BY APPLICATION LAW, FROM AND
AGAINST ANY AND ALL LOSSES, AS INCURRED, ARISING OUT OF, OR RELATING TO, A
BREACH OR BREACHES OF ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT BY THE
PURCHASER UNDER THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.


(B)               CONDUCT OF INDEMNIFICATION PROCEEDINGS.  IF ANY PROCEEDING
SHALL BE BROUGHT OR ASSERTED AGAINST ANY PERSON ENTITLED TO INDEMNITY HEREUNDER
(AN “INDEMNIFIED PARTY”), SUCH INDEMNIFIED PARTY PROMPTLY SHALL NOTIFY THE
PERSON FROM WHOM INDEMNITY IS SOUGHT (THE “INDEMNIFYING PARTY”) IN WRITING, AND
THE INDEMNIFYING PARTY SHALL ASSUME THE DEFENSE THEREOF, INCLUDING THE
EMPLOYMENT OF COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY AND THE
PAYMENT OF ALL FEES AND EXPENSES INCURRED IN CONNECTION WITH DEFENSE THEREOF;
PROVIDED, THAT THE FAILURE OF ANY INDEMNIFIED PARTY TO GIVE SUCH NOTICE SHALL
NOT RELIEVE THE INDEMNIFYING PARTY OF ITS OBLIGATIONS OR LIABILITIES PURSUANT TO
THIS AGREEMENT, EXCEPT (AND ONLY) TO THE EXTENT THAT IT SHALL BE FINALLY
DETERMINED BY A COURT OF COMPETENT JURISDICTION (WHICH DETERMINATION IS NOT
SUBJECT TO APPEAL OR FURTHER REVIEW) THAT SUCH FAILURE SHALL HAVE PROXIMATELY
AND MATERIALLY ADVERSELY PREJUDICED THE INDEMNIFYING PARTY.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed to pay such fees and expenses; or
(2) the Indemnifying Party shall have failed promptly to assume the defense of
such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense of the
claim against the Indemnified Party but will retain the right to control the
overall Proceedings out of which the claim arose and such counsel employed by
the Indemnified Party shall be at the expense of the Indemnifying Party).  The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
affected without its written consent, which consent shall not be unreasonably
withheld.  No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.

All fees and expenses of the Indemnified Party to which the Indemnified Party is
entitled hereunder (including reasonable fees and expenses to the extent
incurred in connection with investigating or preparing to defend such Proceeding
in a manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten (10) Business Days of written notice thereof to
the Indemnifying Party.

No right of indemnification under this Section shall be available as to a
particular Indemnified Party if there is a non-appealable final judicial
determination that such Losses arise solely out of the negligence

10


--------------------------------------------------------------------------------


or bad faith of such Indemnified Party in performing the obligations of such
Indemnified Party under this Agreement or a breach by such Indemnified Party of
its obligations under this Agreement.


(C)               CONTRIBUTION.  IF A CLAIM FOR INDEMNIFICATION UNDER THIS
SECTION IS UNAVAILABLE TO AN INDEMNIFIED PARTY OR IS INSUFFICIENT TO HOLD SUCH
INDEMNIFIED PARTY HARMLESS FOR ANY LOSSES IN RESPECT OF WHICH THIS SECTION WOULD
APPLY BY ITS TERMS (OTHER THAN BY REASON OF EXCEPTIONS PROVIDED IN THIS
SECTION), THEN EACH INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING SUCH INDEMNIFIED
PARTY, SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY
AS A RESULT OF SUCH LOSSES IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE
RELATIVE BENEFITS RECEIVED BY THE INDEMNIFYING PARTY ON THE ONE HAND AND THE
INDEMNIFIED PARTY ON THE OTHER AND THE RELATIVE FAULT OF THE INDEMNIFYING PARTY
AND INDEMNIFIED PARTY IN CONNECTION WITH THE ACTIONS OR OMISSIONS THAT RESULTED
IN SUCH LOSSES AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.   THE
RELATIVE FAULT OF SUCH INDEMNIFYING PARTY AND INDEMNIFIED PARTY SHALL BE
DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER THERE WAS A JUDICIAL
DETERMINATION THAT SUCH LOSSES ARISE IN PART OUT OF THE NEGLIGENCE OR BAD FAITH
OF THE INDEMNIFIED PARTY IN PERFORMING THE OBLIGATIONS OF SUCH INDEMNIFIED PARTY
UNDER THIS AGREEMENT OR THE INDEMNIFIED PARTY’S BREACH OF ITS OBLIGATIONS UNDER
THIS AGREEMENT.  THE AMOUNT PAID OR PAYABLE BY A PARTY AS A RESULT OF ANY LOSSES
SHALL BE DEEMED TO INCLUDE ANY ATTORNEYS’ OR OTHER FEES OR EXPENSES INCURRED BY
SUCH PARTY IN CONNECTION WITH ANY PROCEEDING TO THE EXTENT SUCH PARTY WOULD HAVE
BEEN INDEMNIFIED FOR SUCH FEES OR EXPENSES IF THE INDEMNIFICATION PROVIDED FOR
IN THIS SECTION WAS AVAILABLE TO SUCH PARTY.

(d)               Non-Exclusivity.  The indemnity and contribution agreements
contained in this Section are in addition to any obligation or liability that
the Indemnifying Parties may have to the Indemnified Parties.


ARTICLE V


MISCELLANEOUS

5.1           Fees and Expenses.  Except as set forth in this Agreement, each
party shall pay the fees and expenses of its advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party incident to
the negotiation, preparation, execution, delivery and performance of this
Agreement.  The Company shall pay all stamp and other taxes and duties levied in
connection with the issuance of the Shares (and, upon conversion or exercise
thereof, the Shares) pursuant hereto.  Placement Agent shall be paid out of the
gross proceeds due to the Company. The Company shall provide the Purchaser with
a copy of any agreement with its Placement Agent prior to the execution of this
Agreement.  The Purchaser shall be responsible for any taxes payable by the
Purchaser that may arise as a result of the investment hereunder or the
transactions contemplated by this Agreement or any other Transaction Document. 
The Company shall pay all costs, expenses, fees and all taxes incident to and in
connection with:  (A) the issuance and delivery of the Securities, (B) the
exemption from registration of the Securities for offer and sale to the
Purchaser under the securities or Blue Sky laws of the applicable jurisdictions,
(C) the preparation of certificates for the Securities (including, without
limitation, printing and engraving thereof), and (D) all fees and expenses of
counsel and accountants of the Company. The Company shall pay a one time per
contract fee of twenty-five thousand dollars ($25,000) to Parscale, Wynn, &
Templar, LLC, as contracting and due diligence costs for said contracts said
payment to be paid from the gross proceeds due the Company at time of payment to
the Company.


5.2           ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER WITH ALL OF THE
EXHIBITS AND SCHEDULES ANNEXED HERETO, AND ANY OTHER TRANSACTION DOCUMENT
CONTAINS THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, ORAL OR
WRITTEN, WITH RESPECT TO SUCH MATTERS.  THIS AGREEMENT SHALL BE DEEMED TO HAVE
BEEN DRAFTED AND NEGOTIATED BY BOTH PARTIES HERETO AND NO PRESUMPTIONS AS TO
INTERPRETATION, CONSTRUCTION OR ENFORCEABILITY SHALL BE MADE BY OR AGAINST
EITHER PARTY IN SUCH REGARD.


5.3           NOTICES.  ANY NOTICE OR OTHER COMMUNICATION REQUIRED OR PERMITTED
TO BE GIVEN HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY
GIVEN UPON FACSIMILE TRANSMISSION (WITH

11


--------------------------------------------------------------------------------



WRITTEN TRANSMISSION CONFIRMATION REPORT) AT THE NUMBER DESIGNATED BELOW (IF
DELIVERED ON A BUSINESS DAY DURING NORMAL BUSINESS HOURS WHERE SUCH NOTICE IS TO
BE RECEIVED), OR THE FIRST BUSINESS DAY FOLLOWING SUCH DELIVERY (IF DELIVERED
OTHER THAN ON A BUSINESS DAY DURING NORMAL BUSINESS HOURS WHERE SUCH NOTICE IS
TO BE RECEIVED) WHICHEVER SHALL FIRST OCCUR.  THE ADDRESSES FOR SUCH
COMMUNICATIONS SHALL BE:

 

If to the Company:

Henry J. Boucher, CEO

 

 

3500 SW 42nd Ave.

 

 

 

Palm City, Florida 34990

 

 

 

 

 

 

 

With copies to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

If to the Purchaser:

Mercatus & Partners, Limited

 

 

c/o Cary Masi

 

 

115 Mauldin Dr.

 

 

Alpharetta, GA 30004

 

 

 

 

With copies to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


5.4           AMENDMENTS; WAIVERS.  NO PROVISION OF THIS AGREEMENT MAY BE WAIVED
OR AMENDED EXCEPT IN A WRITTEN INSTRUMENT SIGNED, IN THE CASE OF AN AMENDMENT,
BY BOTH THE COMPANY AND THE PURCHASER, OR, IN THE CASE OF A WAIVER, BY THE PARTY
AGAINST WHOM ENFORCEMENT OF ANY SUCH WAIVER IS SOUGHT.  NO WAIVER OF ANY DEFAULT
WITH RESPECT TO ANY PROVISION, CONDITION OR REQUIREMENT OF THIS AGREEMENT SHALL
BE DEEMED TO BE A CONTINUING WAIVER IN THE FUTURE OR A WAIVER OF ANY OTHER
PROVISION, CONDITION OR REQUIREMENT HEREOF, NOR SHALL ANY DELAY OR OMISSION OF
EITHER PARTY TO EXERCISE ANY RIGHT HEREUNDER IN ANY MANNER IMPAIR THE EXERCISE
OF ANY SUCH RIGHT ACCRUING TO IT THEREAFTER.


5.5           HEADINGS.  THE HEADINGS HEREIN ARE FOR CONVENIENCE ONLY, DO NOT
CONSTITUTE PART OF THIS AGREEMENT AND SHALL NOT BE DEEMED TO LIMIT OR AFFECT ANY
OF THE PROVISIONS HEREOF.


5.6           SUCCESSORS AND ASSIGNS. THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS.  THE ASSIGNMENT BY A PARTY OF THIS AGREEMENT OR ANY RIGHTS
HEREUNDER SHALL NOT AFFECT THE OBLIGATIONS OF SUCH PARTY UNDER THIS AGREEMENT.


5.7           NO THIRD PARTY BENEFICIARIES.  THIS AGREEMENT IS INTENDED FOR THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND
ASSIGNS AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED
BY, ANY OTHER PERSON.


5.8           GOVERNING LAW; VENUE; SERVICE OF PROCESS.  THE PARTIES HERETO
ACKNOWLEDGE THAT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE
EXHIBITS HERETO BEAR A REASONABLE RELATION TO THE STATE OF NEW YORK.  THE
PARTIES HERETO AGREE THAT THE INTERNAL LAWS OF THE STATE OF NEW YORK SHALL
GOVERN THIS AGREEMENT AND THE EXHIBITS HERETO, INCLUDING, BUT NOT LIMITED TO,
ALL ISSUES RELATED TO USURY.  ANY ACTION TO ENFORCE THE TERMS OF THIS AGREEMENT
OR ANY OF ITS EXHIBITS, OR ANY OTHER TRANSACTION DOCUMENT SHALL BE BROUGHT
EXCLUSIVELY IN THE STATE AND/OR FEDERAL COURTS SITUATE IN THE COUNTY AND STATE
OF NEW YORK.  SERVICE OF PROCESS IN ANY ACTION BY THE PURCHASER TO ENFORCE THE
TERMS OF THIS AGREEMENT MAY BE MADE BY SERVING A COPY OF THE SUMMONS AND
COMPLAINT, IN ADDITION TO ANY OTHER RELEVANT DOCUMENTS, BY COMMERCIAL OVERNIGHT
COURIER TO THE COMPANY AT ITS PRINCIPAL ADDRESS SET FORTH IN THIS AGREEMENT.

12


--------------------------------------------------------------------------------



5.9           SURVIVAL.  THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND
THE PURCHASER CONTAINED IN THIS AGREEMENT SHALL SURVIVE THE CLOSING.


5.10         COUNTERPART SIGNATURES.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR
MORE COUNTERPARTS, ALL OF WHICH WHEN TAKEN TOGETHER SHALL BE CONSIDERED ONE AND
THE SAME AGREEMENT AND SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED
BY EACH PARTY AND DELIVERED TO THE OTHER PARTY, IT BEING UNDERSTOOD THAT BOTH
PARTIES NEED NOT SIGN THE SAME COUNTERPART.  IN THE EVENT THAT ANY SIGNATURE IS
DELIVERED BY FACSIMILE TRANSMISSION, SUCH SIGNATURE SHALL CREATE A VALID AND
BINDING OBLIGATION OF THE PARTY EXECUTING (OR ON WHOSE BEHALF SUCH SIGNATURE IS
EXECUTED) THE SAME WITH THE SAME FORCE AND EFFECT AS IF SUCH FACSIMILE SIGNATURE
PAGE WERE AN ORIGINAL THEREOF.


5.11         PUBLICITY.  THE COMPANY AND THE PURCHASER SHALL CONSULT WITH EACH
OTHER IN ISSUING ANY PRESS RELEASES OR OTHERWISE MAKING PUBLIC STATEMENTS WITH
RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY AND NEITHER PARTY SHALL ISSUE
ANY SUCH PRESS RELEASE OR OTHERWISE MAKE ANY SUCH PUBLIC STATEMENT WITHOUT THE
PRIOR WRITTEN CONSENT OF THE OTHER, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED, UNLESS COUNSEL FOR THE DISCLOSING PARTY DEEMS SUCH PUBLIC
STATEMENT TO BE REQUIRED BY APPLICABLE FEDERAL AND/OR STATE SECURITIES LAWS, IN
WHICH EVENT THE COMPANY SHALL PROVIDE THE PURCHASER WITH A COPY OF IT’S INTENDED
COMMUNICATION OR FILING PRIOR TO MAKING IT PUBLIC AND GIVING PURCHASER
SUFFICIENT TIME TO DISCUSS IT WITH THE COMPANY.  EXCEPT AS OTHERWISE REQUIRED BY
APPLICABLE LAW OR REGULATION, THE COMPANY WILL NOT DISCLOSE TO ANY THIRD PARTY
(EXCLUDING ITS LEGAL COUNSEL, ACCOUNTANTS AND REPRESENTATIVES) THE NAMES OF THE
PURCHASER.


5.12         SEVERABILITY.  IN CASE ANY ONE OR MORE OF THE PROVISIONS OF THIS
AGREEMENT SHALL BE INVALID OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY AND
ENFORCEABILITY OF THE REMAINING TERMS AND PROVISIONS OF THIS AGREEMENT SHALL NOT
IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY AND THE PARTIES WILL ATTEMPT TO AGREE
UPON A VALID AND ENFORCEABLE PROVISION WHICH SHALL BE A REASONABLE SUBSTITUTE
THEREFORE, AND UPON SO AGREEING, SHALL INCORPORATE SUCH SUBSTITUTE PROVISION IN
THIS AGREEMENT.


5.13         LIMITATION OF REMEDIES.  WITH RESPECT TO CLAIMS BY THE COMPANY OR
ANY PERSON ACTING BY OR THROUGH THE COMPANY, OR BY THE PURCHASER OR ANY PERSON
ACTING THROUGH THE PURCHASER, FOR REMEDIES AT LAW OR AT EQUITY RELATING TO OR
ARISING OUT OF A BREACH OF THIS AGREEMENT, LIABILITY, IF ANY, SHALL, IN NO
EVENT, INCLUDE LOSS OF PROFITS OR INCIDENTAL, INDIRECT, EXEMPLARY, PUNITIVE,
SPECIAL OR CONSEQUENTIAL DAMAGES OF ANY KIND. THE COMPANIES SOLE REMEDY UNDER
THIS AGREEMENT WILL BE THE RETURN OF ITS SHARES IN THE EVENT THEY ARE NOT
FUNDED. IN THE EVENT THAT THE COMPANY SHOULD CHOOSE TO SEEK THE RETURN OF ITS
SHARES AFTER THE FORTY-FIVE (45) DAY TIME HAS RUN, AND IT HAS NOT RECEIVED THE
FUNDING CONTEMPLATED HEREIN, IT MUST MAKE SUCH REQUEST IN WRITING WITH A
NOTARIZED SIGNATURE OF AN AUTHORIZED INDIVIDUAL REPRESENTING THE COMPANY. THE
PURCHASER WILL WITHIN 20 WORKING DAYS FOLLOWING THE RECEIPT OF SUCH REQUEST
SECURE THE RETURN OF SAID SHARES TO THE COMPANY.

5.14         Pricing, Value, and Material Information
Readjustment.               In the event that the Shares being acquired shall
decline in value by five percent (5%) of market value before the payment of the
Purchase Price or the Company or the Due Diligence process has provided material
mis-information regarding the listing or potential standing of the security upon
the exchange upon which it is listed, than the Purchaser shall retain the right,
at Purchaser’s sole discretion, to either: 1) reject the Shares and return them
to the Company; or, 2)  suspend the transaction until such time as the parties
may mutually agree to a revised Purchase Price.

5.15         Delivery of Securities. The Company shall deliver the Shares
directly to the Custodial Bank within five days of the execution of this
Agreement in accordance with the directions provided in Schedule 1, to Maximum
Financial Investments Group for deposit into the custodial account.

5.16         Delivery of Payment.  The Purchaser shall, within forty-five (45)
days following the delivery of the Shares to the Custodial Bank issue the
Payment to the Company via wire transfer to the directed wire transfer bank and
account as specified below:

Beneficiary Account Name:

Beneficiary Account No.:

ABA/Transit No.:

Beneficiary Bank:

13


--------------------------------------------------------------------------------


If the Purchase Price is not paid within forty-five (45) days of the delivery of
the Shares to the Custodial Bank, the Company has the right to demand recall of
the shares after that time, and such Shares will be transmitted back to the
Company within twenty (20) business days from the date of the demand. See
Appendix A for details of timeline from deposit to payment.

5.17.        Delivery of Opinion of Counsel.        The Company hereby agrees
that it hereby binds itself, if requested in writing to the aforementioned
address of the Company, by the Purchaser or their designate or assignee, that it
shall deliver, within five (5) days of such demand, an opinion of counsel of the
transferability or status of such Shares for the registration or conversion of
such Shares as purchased under this Agreement to be in a free tradable format as
common shares to the Purchaser. In no case shall such opinion state, and the
Company hereby binds itself to this obligation, that Purchaser or its designate
or sub-purchaser shall have the same such enforceability rights.

5.18.        Duty for Due Diligence.      The Company hereby agrees that it, and
on behalf, its transfer agent, and any accessed management of the Company by the
Purchaser or designee banks or purchasers shall cooperate in the verification of
the originating nature of the Shares, the restriction period of the Shares, and
the transferability of   the Shares during the due diligence period of the
Shares involved in this transaction.  Such failure of information to said
parties is acknowledged as grounds for rejections by the Purchaser or their
designees or assignees as described above


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE CAUSED THIS AGREEMENT TO BE DULY
EXECUTED AS OF THE DATE FIRST INDICATED ABOVE.

 

Company:

 

IWT Tesoro Corporation

 

 

 

 

 

By:

 

 

 

Name: Henry J. Boucher

 

Title: CEO

 

 

 

 

 

Purchaser:

 

Mercatus & Partners, Limited

 

 

 

 

 

 

 

 

By: Cary Masi POA on behalf of

 

Mercatus & Partners, Limited

 

14


--------------------------------------------------------------------------------